Exhibit 10.18 

Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as [*****].  A complete version of this
exhibit has been filed separately with the Securities and Exchange Commission. 

 

GOOGLE SERVICES AGREEMENT

 

COMPANY INFORMATION

 

 

COMPANY:  RIGHTSIDE GROUP, LTD

 

Business Contact:

Legal Contact:

Technical Contact:

Name:

Matt Delgado

Rick Danis

Kevin Fink

Title:

SVP, Operations

General Counsel

SVP, Engineering

Address, City, State,
Postal Code:

5808 Lake Washington Blvd.

Kirkland, WA 90833

5808 Lake Washington Blvd.

Kirkland, WA 90833

5808 Lake Washington Blvd.

Kirkland, WA 90833

Phone:

425.298.2626

425.298.2663

425.298.2645

Email:

matt@rightside.co

rick@rightside.co

kevin.fink@rightside.co

 

 

TERM

 

TERM: Starting on August 1, 2014  (“Effective Date”) and continuing through July
31, 2016 (inclusive)

 

 

 

 

☒   ADSENSE FOR DOMAINS (“AFD”)

AFD Revenue Share Percentage

AFD Deduction Percentage

 

Sites approved for AFD: See Section 1.29 below

 

See Exhibit A

 

[*****]%

 

 

☒   AFD WITH ADSENSE FOR SEARCH (“AFD/AFS”)

AFD/AFS Revenue Share Percentage

AFD/AFS Deduction Percentage

 

Sites approved for AFD/AFS: See Section 1.29 below

 

See Exhibit A

 

[*****]%  

 

CURRENCY 

 

☐ AUD

☐ JPY

☐ CAD

☐ KRW

☐ EUR

☐ USD

☐ GBP

☐ Other

 

 

***** Confidential material redacted and filed separately with the Securities
and Exchange Commission. 

1

--------------------------------------------------------------------------------

 

 

This Google Services Agreement (“Agreement”) is entered into by Google Inc.
(“Google”) and Rightside Group, Ltd  (“Company”) and is effective as of the
Effective Date.

 

1.



Definitions.  In this Agreement:

 

1.1. “Ad” means an individual advertisement provided through the applicable
Advertising Service.  

 

1.2. “Ad Deduction” means, for each of the Advertising Services, for any period
during the Term, the Deduction Percentage (listed on the front pages of this
Agreement) of Ad Revenues. 

 

1.3. “Ad Revenues” means, for any period during the Term, revenues that are
recognized by Google in connection with Company’s use of the applicable
Advertising Service and attributed to Ads in that period.    Notwithstanding the
forgoing, if advertisers buy Ads at a fixed or aggregated price, then Ad
Revenues for those Ads will be calculated as if such advertisers had paid the
final price for the provision of the Ad in accordance with the definition above.

 

1.4. “Ad Set” means a set of one or more Ads.

 

1.5. “Advertising Services” means the advertising services selected on the front
pages of this Agreement. 

 

1.6. “AFD Guidelines” means the guidelines applicable to AFD and AFD/AFS as
provided by Google to Company from time to time.

 

1.7. “Affiliate” means any entity that directly or indirectly controls, is
controlled by or is under common control with, a  party.

 

1.8. “Authorized Name” means (1) a Parked Domain (a) registered by Company, (b)
for which Company controls and administers to which Domain Name System server
(“DNS Server”) that Parked Domain points and (c) [*****], (2) a Third Party
Domain or (3) a Leased Domain.

 

1.9. “Brand Features” means each party’s trade names, trademarks, logos and
other distinctive brand features.

 

1.10. “Click Tracking” means click tracking or other click monitoring of Ads or
Ad Sets on the Sites by Company.

 

1.11. “Company Content” means any content served to End Users that is not
provided by Google.

 

1.12. “Confidential Information” means information that one party (or an
Affiliate) discloses to the other party under this Agreement, and that is marked
as confidential or would normally be considered confidential information under
the circumstances.  It does not include information that the recipient already
knew, that becomes public through no fault of the recipient, that was
independently developed by the recipient, or that was lawfully given to the
recipient by a third party. 

 

1.13. “Desktop AFD/AFS Ads” means AFD/AFS Ads displayed in response to Search
Queries submitted by End Users not using Mobile Devices or Tablet Devices.

 

1.14. “End Users” means individual human end users of a Site.

 



***** Confidential material redacted and filed separately with the Securities
and Exchange Commission. 

2

--------------------------------------------------------------------------------

 

1.15. “Intellectual Property Rights” means all copyrights, moral rights, patent
rights, trademarks, rights in or relating to Confidential Information and any
other intellectual property or similar rights (registered or unregistered)
throughout the world.

 

1.16.  “Leased Domain” means a Parked Domain (a) registered by a third party
where that third party has an agreement with Company to permit Company to
implement and maintain the Services on that Parked Domain [*****] (“Lease
Agreement”), (b) for which the Company controls and administers to which DNS
Server that Parked Domain points, and (c) [*****].

 

1.17. “Leased Domain Payment” means a payment to a Third Party Domain Registrant
under a Lease Agreement where the payment terms are agreed to before the Lease
Agreement begins [*****].

 

1.18. “Mobile Devices” means mobile devices, as determined by Google in its sole
discretion consistent with the mobile device definitions used by Google for
advertiser reporting, pricing, and feature serving.

 

1.19. “Mobile AFD/AFS Ads” means AFD/AFS Ads displayed in response to Search
Queries submitted by End Users using Mobile Devices.

 

1.20. “Net Ad Revenues” means, for each of the Advertising Services, for any
period during the Term, Ad Revenues for that period minus the Ad Deduction (if
any) for that period.

 

1.21. “Parked Domain” means a domain that is (a) primarily used to serve
advertisements targeted by the domain name or related links and (b) commonly
referred to as a parked domain.

 

1.22. “Pre-Existing Agreement” means an agreement entered into by Company and a
third party prior to the Effective Date that [*****].

 

1.23. “Request” means a request from Company or an End User (as applicable) to
Google for an Ad Set.

 

1.24. “Results” means Ad Sets or Ads.

 

1.25. “Results Page” means any Site page that contains any Results.

 

1.26. “Search Box” means a search box (or other means approved by Google) for
the purpose of sending search queries to Google as part of a Request.

 

1.27. “Search Query” means (a) a text query entered and submitted into a Search
Box on the Site, or (b)  a click on a text link on the Site that is identified
as a search query where the text link is reasonably related to the subject
matter area indicated by the Site URL, or (c) a URL that is an Authorized Name
submitted by an End User through the address bar of an Internet browser.

 

1.28. “Services” means the Advertising Services (as applicable).

 

1.29. “Site(s)” means Authorized Names. For purposes of clarity, in the event
Company develops a bona fide content site, then such bona fide content site will
no longer be deemed a “Site” under this Agreement.

 

1.30. “Tablet Devices” means tablet devices, as determined by Google in its sole
discretion consistent with the tablet device definitions used by Google for
advertiser reporting, pricing, and feature serving.

 



***** Confidential material redacted and filed separately with the Securities
and Exchange Commission. 

3

--------------------------------------------------------------------------------

 

1.31. “Tablet AFD/AFS Ads” means AFD/AFS Ads displayed in response to Search
Queries submitted by End Users using Tablet Devices.

 

1.32. “Third Party Domain” means a Parked Domain (a) registered by a third party
where that third party has an agreement with Company to permit Company to
implement and maintain the Services on that Parked Domain, (b) for which that
third party controls and administers to which DNS Server that Parked Domain
points, and (c) [*****]. 

 

1.33. “Third Party Domain Registrant” means the third party registrant of a
Leased Domain or Third Party Domain (as appropriate).

 

2.



Launch, Implementation and Maintenance of Services.

 

2.1. Launch. The parties will each use reasonable efforts to launch the Services
into live use  within 30 days from the Effective Date. Company will not launch
any new implementation of the Services [*****], until Google has approved such
new implementations in writing, [*****].

 

2.2. Implementation and Maintenance.

 

(a) For the remainder of the Term, Google will make available and Company will
implement and maintain each of the Services on each of the Sites, except as
provided in the AFD Guidelines. For clarity, Company may not implement the
Services on a property that is not a Site. 

 

(b) Company will ensure that Company:

 

(i) is the technical and editorial decision maker in relation to each page,
including Results Pages, on which the Services are implemented; and

 

(ii) has control over the way in which the Services are implemented on each of
those pages.

 

(c) Company will ensure that the Services are implemented and maintained in
accordance with:

 

(i) the AFD Guidelines;  and

 

(ii) Google technical protocols (if any) and any other technical requirements
and specifications applicable to the Services that are provided to Company by
Google from time to time. 

 

(d) Company will ensure that (i) every Search Query generates a Request, (ii)
every Request is generated by a Search Query and (iii) every Request contains
the Search Query that generated that Request.

 

(e) Google will, upon receiving a Request sent in compliance with this
Agreement, provide an Ad Set when available.  Company will then display the Ad
Set on the applicable Site.    

 

(f) Company will ensure that at all times during the applicable Term, Company: 

 

(i) has a clearly labeled and easily accessible privacy policy in place relating
to the Site(s); and

 



***** Confidential material redacted and filed separately with the Securities
and Exchange Commission. 

4

--------------------------------------------------------------------------------

 

(ii) provides the End User with clear and comprehensive information about
cookies and other information stored or accessed on the End User’s device in
connection with the Services, including information about End Users’ options for
cookie management.

 

(g) Company will use commercially reasonable efforts to ensure that an End User
gives consent to the storing and accessing of cookies and other information on
the End User’s device in connection with the Services where such consent is
required by law.

 

2.3. Accessing the Services. Notwithstanding anything to the contrary in this
Agreement, Company will not, and will not  allow any third party to (a) directly
or indirectly access the Services through any application, plug-in, helper,
component or other executable code that runs on an End User’s device; or (b)
access the Services obtained as a result of such End Users downloading any
application, plug-in, helper, component or other executable code.

 

3.



Policy and Compliance Obligations.

 

3.1. Policy Obligations. Company will not, [*****] allow any third party to:

 

(a) modify, obscure or prevent the display of all, or any part of, any Results;

 

(b) edit, filter, truncate, append terms to or otherwise modify any Search
Query;

 

(c) display any Results in pop-ups, exit windows, expanding buttons, animation
or other similar methods;

 

(d) interfere with the display of or frame any Results Page or any page accessed
by clicking on any Results;

 

(e) display any content between any Results and any page accessed by clicking on
those Results or place any interstitial content immediately before any Results
Page containing any Results; 

 

(f) enter into any type of arrangement with a third party where either party
receives a financial benefit in connection with the Results or Ad revenue
[*****], except that Company may make Leased Domain Payments  and except that
Company may provide a financial benefit to a Third Party Domain Registrant
regarding Results appearing on Third Party Domain(s) of that Third Party Domain
Registrant so long as the Third Party Domain Registrant does not share any of
this financial benefit with another party or enter into any type of arrangement
with another party where that party receives a financial benefit regarding
Results;

 

(g) directly or indirectly, (i) offer incentives to End Users to generate
impressions, Requests or clicks on Results, (ii) fraudulently generate
impressions, Requests or clicks on Results or (iii) modify impressions, Requests
or clicks on Results;

 

(h) “crawl”,  “spider”, index or in any non-transitory manner store or cache
information obtained from the Services (including Results);

 

(i) display on any Site, any content that violates or encourages conduct that
would violate the AFD Guidelines, or Google technical protocols and any other
technical requirements and specifications applicable to the Services that are
provided to Company by Google from time to time.

 



***** Confidential material redacted and filed separately with the Securities
and Exchange Commission. 

5

--------------------------------------------------------------------------------

 

(j) allow Company Content on any page on a Site to lead to another Parked Domain
or search portal;

 

(k) [*****] implement the Services on any URL that violates a third party
trademark; or

 

(l) use [*****].

 

3.2. Compliance Obligations.    Company will not [*****] allow any use of or
access to the Services through any Site that is not in compliance with the terms
of this Agreement.  Company will use commercially reasonable efforts to monitor
for any such access or use and will, if any such access or use is detected, take
all reasonable steps requested by Google to disable this access or use.  If
Company is not in compliance with this Agreement at any time, Google may with
notice to Company, suspend provision of all (or any part of) the applicable
Services until Company implements adequate corrective modifications as
reasonably required and determined by Google.    

 

4.



Conflicting Services. [*****] that is the same as or substantially similar in
nature to [*****]

 

5.



Leased Domains. Company may display AFD Ads and AFD/AFS Ads on Leased Domains
(this display, the “Leased Domain Relationship”) only in accordance with
the Google technical protocols, the AFD Guidelines and the terms of this
Agreement.  Company is responsible for any use of, or access to, the Service(s),
including Ads, by any Leased Domain or Third Party Domain Registrant.  If the
conduct of a Leased Domain or Third Party Domain Registrant would be a breach of
this Agreement had the conduct been performed by Company, this Leased Domain or
Third Party Domain Registrant conduct (as appropriate) will be treated as
Company’s breach of this Agreement.

 

6.



Third Party Hosting.  Company may display AFD Ads and AFD/AFS Ads on Third Party
Domains (this display, the “Third Party Hosting Relationship”) only in
accordance with the Google technical protocols, the AFD Guidelines and the terms
of this Agreement.  Company is responsible for any use of, or access to, the
Service(s), including AFD Ads,  and AFD/AFS Ads, by any Third Party Domain or
Third Party Domain Registrant.  If the conduct of a Third Party Domain or Third
Party Domain Registrant would be a breach of this Agreement had the conduct been
performed by Company, this Third Party Domain or Third Party Domain Registrant
conduct (as appropriate) will be treated as Company’s breach of this Agreement.

 

7.



Changes and Modifications.    

 

7.1. By Google.  If Google modifies the AFD Guidelines or the Google technical
protocols and the modification requires action by Company, Company will take the
necessary action [*****].

 

7.2. By Company.

 

(a) Company will provide Google with [*****] notice of any [*****] that could
reasonably be expected to affect the delivery or display of any [*****].

 

(b) If a fault in Company’s implementation of the Services (or any part of them)
could cause or is causing an interruption or degradation of the Services (or any
of them), Company will use commercially reasonable efforts to make the required
fixes or changes [*****].

 



***** Confidential material redacted and filed separately with the Securities
and Exchange Commission. 

6

--------------------------------------------------------------------------------

 

7.3. Site List Changes.

 

(a) If requested by Google in writing, Company will provide Google with a
current listing of all Sites that have implemented the Services.  If applicable,
the listing of Sites will be segmented as specified by Google.

 

(b) If Company launches or removes the Services on or from a Leased Domain,
Company will provide [*****] notice, including the URL of each Leased Domain to
be launched or removed.

 

(c) If there is a change in control of any Site [*****],  unless the entire
Agreement is assigned to the third party controlling the Site in compliance with
Section 16.3 (Assignment) below, from the date of that change in control of the
Site, that Site will be treated as removed from this Agreement.  Company will
ensure that from that date, the Services are no longer implemented on that Site.

 

8.



Intellectual Property.  Except to the extent expressly stated otherwise in this
Agreement, neither party will acquire any right, title or interest in any
Intellectual Property Rights belonging to the other party, or to the other
party’s licensors.

 

9.



Brand Features.    Google may include Company’s Brand Features in customer
lists.  Google will provide Company with a sample of this usage if requested by
Company. [*****].

 

10.



Payment. 

 

10.1. Google Payments.

 

(a) For each applicable Advertising Service, Google will pay Company an amount
equal to the Revenue Share Percentage (listed on the front pages of this
Agreement) of [*****]. This payment will be made in the month following the
calendar month in which the applicable Ads were displayed. 

 

(b) Google’s payments for Advertising Services under this Agreement will be
based on Google’s accounting [*****].    

 

10.2. All Payments.

 

(a) As between Google and Company, Google is responsible for all taxes (if any)
associated with the transactions between Google and advertisers in connection
with Ads displayed on the Sites.  Company is responsible for all taxes (if any)
associated with the Services, other than taxes based on Google’s net
income.  All payments to Company from Google in relation to the Services will be
treated as inclusive of tax (if applicable) and will not be adjusted.  If Google
is obligated to withhold any taxes from its payments to Company, Google will
notify Company of this and will make the payments net of the withheld
amounts.  Google will provide Company with original or certified copies of tax
payments (or other sufficient evidence of tax payments) if any of these payments
are made by Google. 

 

(b) All payments due to Google or to Company will be in the currency specified
in this Agreement and made by electronic transfer to the account notified to the
paying party by the other party for that purpose, and the party receiving
payment will be responsible for any bank charges assessed by the recipient’s
bank.    

 

(c) In addition to other rights and remedies Google may have, Google may
[*****].

 





***** Confidential material redacted and filed separately with the Securities
and Exchange Commission. 

7

--------------------------------------------------------------------------------

 

10.3 Accounting

 

Upon written request during the Term and no more than once a year, Google will
make available to Company, the latest available SSAE 16 (or similar report with
comparable data) from a reputable, independent certified public accounting firm
covering the key controls and validation mechanisms in place to meet the revenue
reporting and payment obligations under this Agreement.

 

11.



Warranties; Disclaimers. 

 

11.1. Warranties.  Each party warrants that (a) it has full power and authority
to enter into this Agreement; and (b) entering into or performing under this
Agreement will not violate any agreement it has with a third party. 

 

11.2. Disclaimers.    Except as expressly provided for in this Agreement and to
the maximum extent permitted by applicable law, NEITHER PARTY MAKES ANY WARRANTY
OF ANY KIND, WHETHER IMPLIED, STATUTORY, OR OTHERWISE AND DISCLAIMS, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR USE, AND
NONINFRINGEMENT.

 

12.



Indemnification.

 

12.1. By Company.  Company will indemnify, defend, and hold harmless Google from
and against all liabilities, damages, and costs (including settlement costs)
arising out of [*****].

 

12.2. By Google.    

 

(a) Google will indemnify, defend, and hold harmless Company from and against
all liabilities, damages, and costs (including settlement costs) arising out of
[*****]. 

 

(b) For purposes of clarity, Google will not have any obligations or liability
under this Section 12 (Indemnification) to the extent arising from [*****]. 

 

12.3. General.  The party seeking indemnification will promptly notify the other
party of the claim and cooperate with the other party in defending the
claim.  The indemnifying party has full control and authority over the defense,
except that any settlement requiring the party seeking indemnification to admit
liability or to pay any money will require that party’s prior written consent,
such consent not to be unreasonably withheld or delayed.  The other party may
join in the defense with its own counsel at its own expense.  [*****].

 

13.



Limitation of Liability.    

 

13.1. Limitation.

 

(a) NEITHER PARTY WILL BE LIABLE UNDER THIS AGREEMENT FOR LOST REVENUES OR
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES,
EVEN IF THE PARTY KNEW OR SHOULD HAVE KNOWN THAT SUCH DAMAGES WERE POSSIBLE AND
EVEN IF DIRECT DAMAGES DO NOT SATISFY A REMEDY.

 

(b) NEITHER PARTY WILL BE LIABLE UNDER THIS AGREEMENT FOR [*****].

 



***** Confidential material redacted and filed separately with the Securities
and Exchange Commission. 

8

--------------------------------------------------------------------------------

 

13.2. Exceptions to Limitations.  These limitations of liability do not apply to
Company’s breach of Section 4  (Conflicting Services), breaches of
confidentiality obligations contained in this Agreement, [*****], or
indemnification obligations contained in this Agreement.

 

14.



Confidentiality; Publicity.

 

14.1. Confidentiality.  The recipient of any Confidential Information will not
disclose that Confidential Information, except to Affiliates, employees, agents
or professional advisors who need to know it and who have agreed in writing (or
in the case of professional advisors are otherwise bound) to keep it
confidential.  The recipient will ensure that those people and entities use
Confidential Information only to exercise rights and fulfill obligations under
this Agreement, while using reasonable care to keep the Confidential Information
confidential.  The recipient may also disclose Confidential Information when
required by law after giving reasonable notice to the discloser, if permitted by
law.

 

14.2. [*****]    

 

14.3. Publicity.  Neither party may make any public statement regarding this
Agreement without the other’s written approval. 

 

15.



Term and Termination. 

 

15.1. Term.  The term of this Agreement is the Term stated on the front pages of
this Agreement, unless earlier terminated as provided in this Agreement. 

 

15.2. Termination.

 

(a) Either party may terminate this Agreement with notice if the other party is
in material breach of this Agreement:

 

(i) where the breach is incapable of remedy;

 

(ii) where the breach is capable of remedy and the party in breach fails to
remedy that breach within 30 days after receiving notice from the other party;
or

 

(iii) more than twice even if the previous breaches were remedied.

 

(b) Google may in its sole discretion [*****]. [*****] Google will make
commercially reasonable efforts to provide Company with prior written
notice. Company may[*****]. 

 

(c) Google reserves the right to suspend or terminate Company’s use of any
Services that are alleged or reasonably believed by Google to infringe or
violate a third party right.  If any suspension of a Service under this
subsection 15.2(c) continues for [*****], Company may immediately terminate this
Agreement upon notice to Google.

 

(d) Google may terminate this Agreement, or the provision of any Service,
immediately with notice if pornographic content that is illegal under U.S. law
is displayed on any Site. 

 

(e) Google may, in its sole discretion, terminate all or any part of this
Agreement upon [*****] notice to Company.

 



***** Confidential material redacted and filed separately with the Securities
and Exchange Commission. 

9

--------------------------------------------------------------------------------

 

(f) Upon the expiration or termination of this Agreement for any reason:

 

(i) all rights and licenses granted by each party will cease immediately;

 

(ii) if requested, each party will use commercially reasonable efforts to
promptly return to the other party, or destroy and certify the destruction of,
all Confidential Information disclosed to it by the other party; and

 

(iii) any continued use of the Services will be subject to Google’s then
standard terms and conditions available at
www.google.com/adsense/localized-terms, provided that Google will not be
obligated to provide the Services (including Results) to Company or make any
payments with respect to Company’s continued use of the Services following
expiration or termination. 

 

16.



Miscellaneous.    

 

16.1. Compliance with Laws.  Each party will comply with all applicable laws,
rules, and regulations in fulfilling its obligations under this Agreement. 

 

16.2. Notices.  All notices of termination or breach must be in writing and
addressed to the attention of the other party’s Legal Department and primary
point of contact.  The email address for notices being sent to Google’s Legal
Department is legal-notices@google.com.  All other notices must be in English,
in writing and addressed to the other party’s primary contact.  Notice will be
treated as given on receipt, as verified by written or automated receipt or
electronic log (as applicable).

 

16.3. Assignment.  Neither party may assign any part of this Agreement without
the written consent of the other, except to an Affiliate where (a) the assignee
has agreed in writing to be bound by the terms of this Agreement; (b) the
assigning party remains liable for obligations under the Agreement if the
assignee defaults on them; and (c) the assigning party has notified the other
party of the assignment.  Any other attempt to assign is void. 

 

16.4. Change of Control.  Upon the earlier of (a) entering into an agreement
providing for a change of control (for example, through a stock purchase or
sale, merger, asset sale, liquidation or other similar form of corporate
transaction), (b) the board of directors of a party recommending its
shareholders approve a change of control, or (c) the occurrence of a change of
control (each, a “Change of Control Event”), the party experiencing the Change
of Control Event will provide notice to the other party promptly, but no later
than 3 days, after the occurrence of the Change of Control Event.  The other
party may terminate this Agreement by sending notice to the party experiencing
the Change of Control Event and the termination will be effective upon the
earlier of delivery of the termination notice or 3 days after the occurrence of
the Change of Control Event.    For purposes of clarity, a Change of Control
Event includes: (a) the sale of all or substantially all of the assets of a
party to another person or entity (other than to a subsidiary of such party);
(b) any merger or consolidation of a party into or with another corporation or
entity in which holders of the capital stock of such party immediately prior to
the consummation of the transaction hold, directly or indirectly, immediately
following the consummation of the transaction, less than 50% of the capital
stock in the surviving entity in such transaction; or (c) any other acquisition
[*****] by a third party not an Affiliate of the acquired party or its
stockholders (or group of third parties (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended) not an Affiliate
of such party or its stockholders) of a majority of such party’s outstanding
voting power.

 

16.5. Governing Law.  ALL CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE SERVICES WILL BE GOVERNED BY CALIFORNIA LAW, EXCLUDING CALIFORNIA’S  



***** Confidential material redacted and filed separately with the Securities
and Exchange Commission. 

10

--------------------------------------------------------------------------------

 

CONFLICT OF LAW RULES, AND WILL BE LITIGATED EXCLUSIVELY IN THE FEDERAL OR STATE
COURTS OF SANTA CLARA COUNTY, CALIFORNIA, USA.  THE PARTIES CONSENT TO PERSONAL
JURISDICTION IN THOSE COURTS. 

 

16.6. Equitable Relief.  Nothing in this Agreement will limit either party’s
ability to seek equitable relief.

 

16.7. Entire Agreement; Amendments.  This Agreement sets out all terms agreed
between the parties and supersedes all other agreements between the parties
relating to its subject matter.  In entering into this Agreement, neither party
has relied on, and neither party will have any right or remedy based on, any
statement, representation or warranty (whether made negligently or innocently),
except those expressly set out in this Agreement.  Any amendment must be in
writing, signed (including by electronic signature) by both parties, and
expressly state that it is amending this Agreement.

 

16.8. No Waiver.  Neither party will be treated as having waived any rights by
not exercising (or delaying the exercise of) any rights under this Agreement.

 

16.9. Severability.  If any term (or part of a term) of this Agreement is
invalid, illegal or unenforceable, the rest of the Agreement will remain in
effect. 

 

16.10. Survival.  The following sections of this Agreement will survive any
expiration or termination of this Agreement: 8 (Intellectual Property), 12
(Indemnification), 13 (Limitation of Liability), 14 (Confidentiality; Publicity)
and 16 (Miscellaneous).

 

16.11. No Agency.  This Agreement does not create an agency, partnership, or
joint venture between the parties.

 

16.12. No Third Party Beneficiaries.  This Agreement does not confer any
benefits on any third party unless it expressly states that it does.

 

16.13. Force Majeure.  Neither party will be liable for failure or delay in
performance to the extent caused by circumstances beyond its reasonable control.

 

16.14. Counterparts.  The parties may execute this Agreement in counterparts,
including facsimile, PDF or other electronic copies, which taken together will
constitute one instrument.

 

Signed:

 

Google

    

Company

 

By:

/s/ Nikesh Arora

 

By:

/s/ Taryn Naidu

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name: 

Nikesh Arora

 

Print Name: 

Taryn Naidu

 

 

 

 

 

 

 

 

 

 

 

 

 

Title: 

President, Global Sales and Business Development

 

Title: 

CEO and President

 

 

 

 

 

 

 

Date:

August 19, 2014

 

Date: 

August 19, 2014

 

 





***** Confidential material redacted and filed separately with the Securities
and Exchange Commission. 

11

--------------------------------------------------------------------------------

 

EXHIBIT A

 

AFD and AFD/AFS Revenue Share

 

[*****]



***** Confidential material redacted and filed separately with the Securities
and Exchange Commission. 

12

--------------------------------------------------------------------------------